Pfeifer, J.,
dissenting. Among the factors in this case upon which the parties disagree, the one that makes the biggest difference in the valuation of Northern View Apartments is the vacancy rate. The Board of Tax Appeals should have accorded more weight (some would have been more) to the actual vacancy rate instead of relying on the appraiser’s opinion of what the vacancy rate should be or would be if the building were managed better or in another location. To me, the best evidence of an apartment building’s vacancy rate is its vacancy rate. We do not live in a world of theoretical vacancy rates; rather we live in a world where apartments are either rented or vacant. When they are vacant, the Board *599of Tax Appeals should treat them accordingly. I dissent because the Board of Tax Appeals did not use the best available evidence of Northern View Apartments’ vacancy rate.